Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “the method 100” should be “the method 1000” in Paragraph [0042]; and Paragraph [0043] cites “a camber line 126” however reference numeral (126) is the reference numeral for a skew angle.  
Appropriate correction is required.
Claim Objections
Claim 9 objected to because of the following informalities:  the claim recites “pressure side linear portion” and “suction side linear portion” which should be “linear pressure side portion” and “linear suction side portion”, respectively, to match parent claim 1.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  the claim recites “thermal barriar” which should be “thermal barrier”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  the claim recites “the elliptical portion” which should be “the at least one elliptical portion”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10443607 to Brown.
(a) Regarding claim 1: 
(i) Brown discloses an airfoil comprising: 
an airfoil body (portion of rotor blade 32 having an airfoil shape, Fig 3) extending from a radially inner root portion to a radially outer tip portion (root of rotor blade 32 being portion adjacent rotor 26 and the tip being the opposite distal end of the blade, Fig 2), 
the airfoil body extending from a pressure side to a suction side (pressure surface 50, suction surface 52, and respective numeral variations different in hundredth-digit e.g. 150 and 152), 
the airfoil body extending from a leading edge to a trailing edge portion (“leading edge of the blade” not shown, Col 6 Lns 32-33; portion of airfoil near taper region 182 and/or trailing edge point 154 and respective numeral variations different in hundredth-digit e.g. 282 and/or 254, possibly including aft portion of airfoil body); 
the trailing edge portion comprising: 
a linear pressure side portion (Col 7 Lns 13-14); 
a linear suction side portion (Col 7 Lns 13-14); 
a trailing edge tip portion (portion approximate trailing edge point 54 and respective numeral variations different in hundredth-digit e.g. 154); and 
at least one elliptical portion (Col 8 Lns 12-14) disposed between the trailing edge tip portion and at least one of the linear pressure side portion and the linear suction side portion (Figs 5-9/12-13). 
	(b) Regarding claims 2-4: 
(i) Brown discloses the airfoil of claim 1. 
(ii) Brown further discloses:
wherein the at least one elliptical portion is disposed along the pressure side (Figs 5/7-9/12-13); 
wherein the at least one elliptical portion is disposed along the suction side (Figs 5-6/8/13); and
a second elliptical portion disposed along the pressure side (Figs 5/8). 
	(c) Regarding claim 5: 
(i) Brown discloses the airfoil of claim 1. 
(ii) Brown further discloses wherein the trailing edge tip portion further comprises a circular trailing edge tip portion (circle forming trailing edge region 180 and respective numerical variations different in hundredth-digit e.g. 280, Figs 5-9/12-13). 
	(d) Regarding claim 6: 
(i) Brown discloses the airfoil of claim 5. 
(ii) Brown further discloses wherein a diameter of the circular trailing edge tip portion is between about 10% and about 90% of a diameter of a baseline circular tip portion (reasonably disclosed in Figs 5-9/12-13). 

	(e) Regarding claim 8: 
(i) Brown discloses the airfoil of claim 1. 
(ii) Brown further discloses wherein the at least one elliptical portion is defined by an ellipse having a skew angle between about -10 degrees and about 10 degrees, and wherein the skew angle is an angle between a major axis of the ellipse and a camber line of the airfoil (reasonably disclosed in Figs 5-9/12). 
	(f) Regarding claim 9: 
(i) Brown discloses the airfoil of claim 8. 
(ii) Brown further discloses wherein the at least one elliptical portion further comprises: 
a first elliptical portion disposed on the pressure side (elliptical surface on pressure side, Figs 5/8); and 
a second elliptical portion disposed on the suction side (elliptical surface on suction side, Figs 5/8); 
wherein the airfoil further comprises: 
a first transition point disposed on the pressure side, the first transition point defining a first transition between the pressure side linear portion and the first elliptical portion (pressure side point where body 184/484 meets tapered region 182/482, Figs 5/8); and 
a second transition point disposed on the suction side, the second transition point defining a second transition between the suction side linear portion and the second elliptical portion (suction side point where body 184/484 meets tapered region 182/482, Figs 5/8). 


	(g) Regarding claim 10: 
(i) Brown discloses the airfoil of claim 9. 
(ii) Brown further discloses wherein the trailing edge tip portion further comprises: 
a circular trailing edge tip portion (circle forming trailing edge region 180/480, Figs 5/8); 
wherein the airfoil further comprises: 
a first tip transition point disposed along the pressure side, the first tip transition point defining a transition between the first elliptical portion and the circular trailing edge tip portion (pressure side point where pressure side elliptical portion of taper region 182/482 meets circle, Figs 5/8); and 
a second tip transition point disposed along the suction side, the second tip transition point defining a transition between the second elliptical portion and the circular trailing edge tip portion (suction side point where suction side elliptical portion of taper region 182/482 meets circle, Figs 5/8). 
	(h) Regarding claim 11: 
(i) Brown discloses the airfoil of claim 9. 
(ii) Brown further discloses a trailing edge tip (trailing edge point 154/454, Figs 5/8) disposed at a most downstream portion of the trailing edge tip portion (Figs 5/8), wherein a first distance between the trailing edge tip and the first transition point is less than half a second distance between the trailing edge tip and the second transition point (reasonably disclosed in Fig 8). 



	(i) Regarding claim 18: 
(i) Brown discloses a gas turbine engine (10) comprising: 
a compressor section (compressors 13-14); 
a combustor section (combustion equipment 15); and 
a turbine section (turbines 16-18), 
the turbine section comprising at least one airfoil (blades 32 and respective numeral variations different in hundredth-digit e.g. 132; Col 14 Lns 32-36), 
the at least one airfoil comprising: 
an airfoil body (portion of rotor blade 32 having an airfoil shape, Fig 3) extending from a radially inner root portion to a radially outer tip portion (root of rotor blade 32 being portion adjacent rotor 26 and the tip being the opposite distal end of the blade, Fig 2), 
the airfoil body extending from a pressure side to a suction side (pressure surface 50, suction surface 52, and respective numeral variations different in hundredth-digit e.g. 150 and 152), 
the airfoil body extending from a leading edge to a trailing edge portion ; the trailing edge portion comprising: a linear pressure side portion (“leading edge of the blade” not shown, Col 6 Lns 32-33; portion of airfoil near taper region 182 and/or trailing edge point 154 and respective numeral variations different in hundredth-digit e.g. 282 and/or 254, possibly including aft portion of airfoil body); 
a linear suction side portion (Col 7 Lns 13-14); 
a circular trailing edge tip portion (portion shaped by circle of radius r, approximate trailing edge point 54 and respective numeral variations different in hundredth-digit e.g. 154, Figs 5-9/12-13); and 
at least one elliptical portion (Col 8 Lns 12-14) disposed between the circular trailing edge tip portion and at least one of the linear pressure side portion and the linear suction side portion (Figs 5-9/12-13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10443607 to Brown in view of DE 102016222789 to Hoppe. 
	(a) Regarding claim 7: 
(i) Brown discloses the airfoil of claim 1. 
(ii) Brown further discloses wherein "a" is representative of a length of a major axis of the ellipse, and wherein "b" is representative of a length of a minor axis of the ellipse (inherent to all elliptical shapes). 
(iii) Brown does not explicitly disclose wherein the at least one elliptical portion is defined by an ellipse having an a/b ratio between about 1.1 and about 5.0. 
(iii) Hoppe is also in the field of turbine blades (16) and teaches: 
a turbine blade (16) having a trailing edge (end edge 20), 
the trailing edge having an elliptical shape comprising a main axis (long axis b) and a minor axis (short axis a), 
wherein a ratio of the major axis to minor axis a/b (axes b/a of Hoppe) is between 2 and 4 (see abstract). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the major and minor axes as disclosed by Brown such that a ratio a/b is between 2 and 4 as taught by Hoppe for the purpose of increasing throughput and/or efficiency (page 1 of Applicant provided translation, Description, 3rd paragraph).
(b) Regarding claim 15: 
(i) Brown discloses a method of forming an airfoil, the method comprising: 
determining an elliptical curvature (required to form the elliptical portion) of at least one elliptical portion (Col 8 Lns 12-14) of an airfoil trailing edge (portion of airfoil near taper region 182 and/or trailing edge point 154 and respective numeral variations different in hundredth-digit e.g. 282 and/or 254, possibly including aft portion of airfoil body), 
the at least one elliptical portion disposed along at least one of an airfoil pressure side and an airfoil suction side (Figs 5-9/12-13), 
wherein "a" is representative of a length of a major axis of the ellipse and wherein "b" is representative of a length of a minor axis of the ellipse (inherent to every elliptical shape);
determining a skew angle of the elliptical portion (direction of modified camber at trailing edge point 154 and respective numeral variations different in hundredth-digit e.g. 254, Figs 5-9/12-13), wherein the skew angle is defined as the angle between the major axis of the ellipse and a camber line of the airfoil (angle of major axis with respect to nominal camber line, Figs 5-9/12-13; 
determining a diameter of a circular tip portion (circle having radius r, Figs 5-9/12-13); 
forming the airfoil (rotor blade 32 and respective numeral variations different in hundredth-digit e.g. 132, Figs 5-9/12-13). 
(ii) Brown does not explicitly disclose wherein the elliptical curvature is defined by an ellipse having an a/b ratio between about 1.1 and about 5.0.
(iii) Hoppe is also in the field of turbine blades (16) and teaches: 
a turbine blade (16) having a trailing edge (end edge 20), 
the trailing edge having an elliptical shape comprising a main axis (long axis b) and a minor axis (short axis a), 
wherein a ratio of the major axis to minor axis a/b (axes b/a of Hoppe) is between 2 and 4 (see abstract). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the major and minor axes as disclosed by Brown such that a ratio a/b is between 2 and 4 as taught by Hoppe for the purpose of increasing throughput and/or efficiency (page 1 of Applicant provided translation, Description, 3rd paragraph). 




	(c) Regarding claims 19-20: 
(i) Brown discloses the gas turbine engine of claim 18. 
(ii) Brown further discloses: 
where "a" is representative of a length of a major axis of the ellipse and where "b" is representative of a length of a minor axis of the ellipse (inherent to elliptical shapes); and
wherein a diameter of the circular trailing edge tip portion is between about 55% and about 85% of a diameter of a baseline circular tip portion (reasonably disclosed in Figs 5-9/12-13).
(iii) Brown does not explicitly disclose wherein the at least one elliptical portion is defined by an ellipse having an a/b ratio between about 1.5 and about 3.5.
(iv) Hoppe is also in the field of turbine blades (16) and teaches: 
a turbine blade (16) having a trailing edge (end edge 20), 
the trailing edge having an elliptical shape comprising a main axis (long axis b) and a minor axis (short axis a), 
wherein a ratio of the major axis to minor axis a/b (axes b/a of Hoppe) is 2 (see abstract). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the major and minor axes as disclosed by Brown such that a ratio a/b is 2 as taught by Hoppe for the purpose of increasing throughput and/or efficiency (page 1 of Applicant provided translation, Description, 3rd paragraph).


Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10443607 to Brown in view of US 20160362985 to Lacy. 
	(a) Regarding claims 12-13: 
(i) Brown discloses the airfoil of claim 1. 
(ii) Brown does not disclose: 
wherein the airfoil body further comprises at least one coating, the at least one coating comprising at least one of a thermal barrier coating, an environmental barrier coating, and a bond coat, wherein a thickness of the at least one coating varies to form the at least one elliptical portion; nor 
wherein the airfoil body comprises at least one cooling hole, the at least one cooling hole disposed within the trailing edge portion. 
(iii) Lacy is also in the field of gas turbine engines (Pars 0002-0003) and teaches: 
an airfoil body (airfoil 32) comprising a trailing edge portion (trailing edge portion 64) which has at least one elliptical portion (shape of trailing edge 40 is elliptical, Figs 3-4/6/9), and 
a coating (72) comprising a bond coat (74),a thermal barrier coating (TBC 76), and an environmental barrier coating (EBC system, Par 0038), 
wherein a thickness of the coating varies to form the at least one elliptical portion (at least portion of elliptical shape of trailing edge 40 formed by distal end of coating 72, Figs 4/6/9); and 
wherein the airfoil body comprises at least one cooling hole (outlet passage 78), the at least one cooling hole disposed within the trailing edge portion (Figs 4/6/9). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have the trailing edge portion and at least one elliptical portion as disclosed by Brown to be formed by varying thickness of a coating as taught by Lacy for the purpose of protecting the airfoil from harmful thermal or environmental conditions and cool the trailing edge portion (Pars 0035/0043). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10443607 to Brown in view of US 20160362985 to Lacy in further view of DE 102016222789 to Hoppe. 
	(a) Regarding claim 14: 
(i) Brown discloses the airfoil of claim 1. 
(ii) Brown further discloses wherein the airfoil body further comprises: 
wherein the trailing edge tip portion further comprises a circular trailing edge tip portion (circle forming trailing edge region 180 and respective numerical variations different in hundredth-digit e.g. 280, Figs 5-9/12-13), and 
wherein a diameter of the circular trailing edge tip portion is between about 55% and about 85% of a diameter of a baseline circular tip portion (reasonably disclosed in Figs 5-9/12-13); 
wherein "a" is representative of a length of a major axis of the ellipse, and wherein "b" is representative of a length of a minor axis of the ellipse (inherent to all elliptical shapes);
(iii) Brown does not disclose: 
at least one of a thermal barrier coating, an environmental barrier coating, and a bond coat; and 
at least one cooling hole, disposed within the trailing edge portion; 
wherein the at least one elliptical portion is defined by an ellipse having an a/b ratio between about 1.1 and about 5.0, nor 
wherein the skew angle is between about 3 degrees and about 6 degrees. 
(iv) Lacy is also in the field of gas turbine engines (Pars 0002-0003) and teaches: 
an airfoil body (airfoil 32) comprising a trailing edge portion (trailing edge portion 64),  
a coating (72) comprising a bond coat (74), a thermal barrier coating (TBC 76), and an environmental barrier coating (EBC system, Par 0038), and
wherein the airfoil body comprises at least one cooling hole (outlet passage 78), the at least one cooling hole disposed within the trailing edge portion (Figs 4/6/9). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have the trailing edge portion and at least one elliptical portion as disclosed by Brown to be formed by varying thickness of a coating as taught by Lacy for the purpose of protecting the airfoil from harmful thermal or environmental conditions and cool the trailing edge portion (Pars 0035/0043). 
(vi) Hoppe is also in the field of turbine blades (16) and teaches: 
a turbine blade (16) having a trailing edge (end edge 20), 
the trailing edge having an elliptical shape comprising a main axis (long axis b) and a minor axis (short axis a), 
wherein a ratio of the major axis to minor axis a/b (axes b/a of Hoppe) is between 2 and 4 (see abstract). 
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the major and minor axes as disclosed by Brown such that a ratio a/b is between 2 and 4 as taught by Hoppe for the purpose of increasing throughput and/or efficiency (page 1 of Applicant provided translation, Description, 3rd paragraph).
(viii) The Applicant has disclosed no new nor unexpected results by having the skew angle between about 3 and about 6 degrees. Brown further discloses wherein the skew angle, i.e. inflected camber line at the trailing edge, may bias flow towards a desired respective surface of the blade enabling a reduction in thickness and enabling greater deflection in one of the suction and/or pressure surfaces (Col 2 Lns 48-60; and Col 2 Ln 64 - Col 3 Ln 7), establishing the skew angle as a result effective variable. 
(ix) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skew angle as disclosed by Brown to be within the claimed range through routine optimization of a result effective variable which requires only ordinary skill in the art. 

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10443607 to Brown in view of DE 102016222789 to Hoppe as evidenced by US 20160362985 to Lacy. 
	(a) Regarding claims 16-17: 
(i) The proposed combination teaches the method of claim 15. 
(ii) Brown does not disclose: 
wherein forming the airfoil comprises forming the airfoil via one of additive manufacturing and investment casting; nor
coating the airfoil. 
(iii) Forming airfoils via investment casting and coating airfoils are well known in the art as evidenced by Lacy (“formed by … an investment casting process, Par 0031; coating 72, Pars 0036-0037).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9970302 to Lacy is the resultant patent of the above aforementioned US PGPub 20160362985 to Lacy. US 9371734 and US 10024167 to Hamabe each disclose turbine airfoils whose trailing edge has various elliptical and circular shape configurations. US 6666654 Olhofer teaches a turbine blade whose trailing edge has various elliptical. linear, and circular shape configurations (Fig 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745